PERRITT CAPITAL MANAGEMENT, INC. Code of Ethics Amended and Restated as of October 17, 2008 This Code of Ethics (this “Code”) has been adopted by Perritt Capital Management, Inc. (the “Adviser”) in compliance with Rule 17j-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), and Rule 204A-1 of the Investment Advisers Act of 1940, as amended (the “Advisers Act”).All personal securities transactions should be conducted consistent with this Code and in such a manner as to avoid any actual or potential conflict of interest or any abuse of an individual’s position of trust or responsibility. The
